Citation Nr: 0121258	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  92-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

This matter was REMANDED by a member of the Board in October 
1993 and March 1996 for the purpose of obtaining additional 
factual and medical evidence.  The claim for service 
connection for PTSD was subsequently denied by the Board in 
November 1996.  However, this decision was vacated by the 
Board in July 2001 based on the determination that there had 
been a due process violation in the November 1996 decision.  
See 38 C.F.R. § 20.904 (2000).


REMAND

In its March 1996 REMAND, the Board directed the RO to 
contact the veteran and request that he complete a 
Questionnaire About Military Service (NA Form 13075), and to 
attempt to verify the veteran's purported in-service 
stressors through the U.S. Army and Joint Services 
Environmental Support Group (ESG) [now named the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)].  Although the RO had previously attempted to 
verify the veteran's alleged stressors through the USASCRUR, 
its request to the USASCRUR did not adequately identify the 
veteran's claimed stressors.  Pursuant to the Board's remand, 
a letter was mailed to the veteran on March 21, 1996, which 
asked him to complete the NA Form 13075.  He was told that he 
had 60 days from the date of the letter to respond and that 
the matter would be returned to the Board without further 
development if he failed to respond within 60 days.  A 
completed NA Form 13075 was apparently received by the RO on 
April 3, 1996, but for reasons unclear to the Board, was not 
associated with the claims folder until some time after the 
Board's November 1996 decision.  In addition, the RO failed 
to comply with the Board's directive to attempt to verify the 
veteran's claimed in-service stressors through USASCRUR.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  

Finally, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In light of these circumstances, this case is REMANDED to the 
RO for the following:

1.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who have treated or 
evaluated him since his service separation for any 
psychiatric disorder, to include PTSD.  After 
securing any necessary releases, the RO should 
attempt to obtain a copy of any indicated records 
which have not been obtained previously.

2.  If the RO is unable to obtain a copy of any 
records identified by the veteran, it should so 
inform the veteran and his representative of this 
and request them to provide a copy of such 
records.

3.  The completed NA Form 13075, which was 
received from the veteran in April 1996, should be 
forwarded to the National Personnel Records Center 
(NPRC).  An attempt to obtain copies of morning 
reports for the veteran's unit(s) for the 
period(s) in question should be made.  An attempt 
should also be made to obtain any personnel 
records indicating the veteran's location and 
duties during the period in question, not already 
contained in the claims folder.  

4.  The RO should then review the file and prepare 
a summary of the veteran's claimed stressors, to 
include any additional information received from 
the veteran concerning his claimed stressors.  
This summary, a copy of any stressor statements 
from the veteran, and a copy of any pertinent 
personnel records should be sent to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, for verification 
of the veteran's alleged stressors.  In doing so, 
the RO should provide as much detailed information 
regarding the veteran's service as possible, 
including the units listed in paragraph 3, page 2, 
of the Board's October 1993 remand (with 81st 
Division and Signal Battalion corrected to 88th 
Division and Signal Battalion).

5.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

6.  The veteran should be requested to submit 
corroborating evidence of his alleged 
stressors, such as statements from persons who 
served with him and have knowledge of the 
alleged stressors.

7.  Upon completion of the above development, 
the veteran should be afforded a VA 
examination by a psychiatrist to determine if 
he has PTSD which is etiologically related to 
his military service.  Any indicated studies, 
tests and evaluations should be performed.  A 
diagnosis of PTSD under DSM IV criteria should 
be made or ruled out.  If PTSD is diagnosed, 
the examiner should identify the specific 
stressor(s) supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner should explain 
why the veteran does not meet the criteria for 
this diagnosis. The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available to 
the examiner for proper review of the medical 
history.  The examination report is to reflect 
that such a review of the claims folder was 
made.

The veteran should be notified of the date, time, 
and place of the examination in writing, and a 
copy of the notification letter should be included 
in the claims folder.

8.  Then, the RO should review the claims 
folder and ensure that all of the foregoing 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

9.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA.

10.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and afford 
the veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


